O’Brien, J.
The case of Fire Department v. Steam-Ship Co., 106 N. Y. 566, 13 N. E. Rep. 329, is authority for the maintenance of this action. *207The phraseology of the injunction is copied from section 506 of the consolidated act, (Laws 1882.) This section was amended in 1887, (section 81, e. 566, Laws 1887,) by omitting the words “or of any work upon or about the building or premises upon which the said violation exists,” thus seemingly confining the injunction order to restrain the progress of any violation named in the title. This amendment became a law subsequent to the argument of the case of Fire Department v. Steam-Ship Co., above referred to. Whatever effect this amendment may have in limiting the scope of an injunction in this class of cases, I think, in the present instance, upon the facts, and upon the grounds that an adequate remedy exists to compel the removal of the oriels complained of, at any time, if decided to be obstructions on the street, that the order should be confined to restraining the further progress of the work of completing the oriels, and not restrain the doing and completion of work which is not shown or claimed to be a violation of the plans and specifications, nor in any manner connected with, related to, or dependent upon, the existence or continuance of the alleged violations. Ordered accordingly.